DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation “angle” in line 9 and it is unclear what the Applicant is referring to or if it was just a typo. The examiner is interpreting the limitation to be a typo since there is nothing else in the claim referring to the angle limitations on its own, there is mention of a discrete transmission angle in line 6, but nothing else in the claim is drawn to just “angle”. The Examiner is treating it as the discrete transmission angle. Please clarify and fix.

Claim 20 is a method claim that is dependent on apparatus claim 18, therefore it is unclear whether the Applicant meant it to be dependent on the method claim 19, or the apparatus claim. The examiner is interpreting this as a being a method claim that was supposed to be dependent on claim 19, based on the pre-amble being drawn to the method and not the apparatus. Claims 21-24 are rejected for their dependency on claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (USPGPub 20180284280 A1) in view of Smith et al. (USPGPub 20200341116 A1).

Regarding claim 1, Eichenholz teaches a Light Detection and Ranging (LIDAR) system, comprising: a LIDAR transmitter (110) configured with a first field of view (FOVL) and configured to transmit laser beams into the first field of view at a plurality of discrete transmission angles in order to scan the first field of view (FOVL) with the laser beams (see figures 1 and 7, light source 110 (i.e. LIDAR transmitter) and light-source FOV (FOVL); and ¶5, a lidar system includes one or more light sources configured to emit light pulses, a scanner configured to direct the emitted light pulses as multiple beams along one or more scan directions); and a LIDAR receiver (140) configured with a second field of view (FOVR) and configured to receive reflected laser beams from the second field of view (FOVR) and generate electrical signals based on the received reflected laser beams (see figures 1 and 7, receiver 140 and Receiver FOV (FOVR); and ¶53, The receiver 140 may receive or detect photons from the input beam 135 and generate one or more representative signals). However, Eichenholz fails to explicitly teach a controller configured to shift at least one of the first field of view or the second field of view based on a misalignment in order to optimize an overlap of the first field of view and the second field of view.
	However, Smith teaches a controller (16) configured to shift at least one of the first field of view (FOI) or the second field of view (FOV) based on a misalignment in order to optimize an overlap of the first field of view (FOI) and the second field of view (FOV) (¶54, The beam-steering device 16 operable to align the field of illumination FOI of each light-transmitting unit 26 with the field of view FOV of the respective photodetector 12. Specifically, the beam-steering device 16 steer the respective light beam vertically, and optionally horizontally, based on the position of the beam-steering device 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichenholz to incorporate the teachings of Smith to further include shifting a field of view based on misalignment such that the maximum intensity of reflected light in the field of view FOV is detected by the photodetector 12 (Smith ¶47) to allow for an increased signal to noise ratio of the device. 

Regarding claim 2, Eichenholz as modified by Smith teaches the LIDAR system of claim 1, wherein the first field of view (Smith FOI) is larger than the second field of view (Smith FOV), and the controller (Smith 16) is configured to shift at least one of the first field of view (Smith FOI) or the second field of view (Smith FOV) such that the second field of view (Smith FOV) is completely overlapped by the first field of view (Smith FOI), in at least one of a horizontal direction or a vertical direction (Smith, ¶46, The field of illumination FOI (i.e. first FOV) may be smaller than, larger than, or substantially match the same size as the field of view FOV (i.e. second FOV); and ¶54, The beam-steering device 16 operable to align the field of illumination FOI of each light-transmitting unit 26 with the field of view FOV of the respective photodetector 12. Specifically, the beam-steering device 16 steer the respective light beam vertically, and optionally horizontally, based on the position of the beam-steering device 16).

Regarding claim 3, Eichenholz as modified by Smith teaches the LIDAR system of claim 1, wherein the first field of view (Smith FOI) is larger than the second field of view (Smith FOV), and the controller (Smith 16) is configured to shift at least one of the first field of view (Smith FOI) or the second field of view (Smith FOV) such that the second field of view (Smith FOV) is completely overlapped by the first field of view (Smith FOI) in both a horizontal direction and a vertical direction (Smith, ¶46, The field of illumination FOI (i.e. first FOV) may be smaller than, larger than, or substantially match the same size as the field of view FOV (i.e. second FOV); and ¶54, The beam-steering device 16 operable to align the field of illumination FOI of each light-transmitting unit 26 with the field of view FOV of the respective photodetector 12. Specifically, the beam-steering device 16 steer the respective light beam vertically, and optionally horizontally, based on the position of the beam-steering device 16).

Regarding claim 4, Eichenholz as modified by Smith teaches the LIDAR system of claim 1, wherein the controller (Smith 16) is configured to detect the misalignment between the first field of view (Smith FOI) and the second field of view (Smith FOV), and shift at least one of the first field of view (Smith FOI) or the second field of view (Smith FOV) based on the detected misalignment in order to optimize the overlap of the first field of view (Smith FOI) and the second field of view (Smith FOV) (Smith, ¶74, the method includes activating a light emitter 18, receiving data from the photodetector 12 indicating detection of light from the light emitter 18 that was reflected by an object in a field of view FOV, and adjusting the beam-steering device 16 to vertically and/or horizontally align the field of view FOV with the field of illumination FOI. Specifically, in block 1050, the method includes setting the position of the field of view FOV and scanning through various adjustments of the field of illumination FOI. This data is used to identify the setting of the field of illumination FOI that provides the maximum intensity of detected reflections).

Regarding claim 6, Eichenholz as modified by Smith teaches the LIDAR system of claim 4, wherein the controller (Eichenholz 100) is configured to: detect a region of the LIDAR receiver (Eichenholz 140) at which a reflected laser beam is incident thereon (Eichenholz ¶5, a lidar system includes… a receiver configured to detect the light pulses scattered by one or more remote targets), link the detected region to a discrete transmission angle at which a laser beam, associated with the reflected laser beam, is transmitted such that, upon transmitting a subsequent laser beam at the discrete transmission angle, the detected region is activated (Eichenholz ¶108, In some implementations, the lidar system 100 determines an angular value based at least in part on a position of a component of the scanner 120. For example, an azimuth or altitude value associated with the pixel 242 may be determined from an angular position of one or more corresponding scanning mirrors of the scanner 120).

Regarding claim 9, Eichenholz teaches the LIDAR system of claim 4, wherein the LIDAR transmitter (110) comprises: a light source (110) configured to generate the laser beams at a plurality of transmission times (see figure 1, light source 110; and ¶65, the light source 110 may include a pulsed laser configured to produce or emit pulses of light with a certain pulse duration. In an example implementation, the pulse duration or pulse width of the pulsed laser is approximately 10 picoseconds (ps) to 20 nanoseconds (ns)); and a one-dimensional scanning mirror (120) configured to oscillate about a single scanning axis such that the laser beams are received from the light source (110) and projected into the first field of view (FOVL), wherein the laser beams move across the first field of view (FOVL) as the one-dimensional scanning mirror (120) oscillates about the single scanning axis (¶73, the scanner 120 steers the output beam 125 in one or more directions downrange. The scanner 120 may include one or more scanning mirrors and one or more actuators driving the mirrors to rotate, tilt, pivot, or move the mirrors in an angular manner about one or more axes, for example. For example, the first mirror of the scanner may scan the output beam 125 along a first direction, and the second mirror may scan the output beam 125 along a second direction that is substantially orthogonal to the first direction), wherein the LIDAR receiver (140) comprises: a two-dimensional (2D) photodetector array (670) comprising a plurality of pixels arranged in a plurality of pixel rows and a plurality of pixel columns, wherein each pixel is configured to generate an electrical signal based on received light (see figure 18, detector array 670 having a plurality of rows and columns of detector sites 672A-F (i.e. pixels); and ¶168, referring to FIG. 18, an example detector array 670, which may be implemented in the lidar system 100 or another suitable lidar system, includes multiple detector sites in different rows as well as different columns. The arrangement of pixels on top of each other in vertical rows and side-by-side in horizontal rows may be used), wherein the mapping information maps the plurality of transmission times to different target pixels of the plurality of pixels, wherein each transmission time is mapped to at least one target pixel and corresponds to a different discrete transmission angle of the plurality of discrete transmission angles (¶107, The scan pattern 240 may include multiple pixels 242, and each pixel 242 may be associated with one or more laser pulses and one or more corresponding distance measurements; and ¶108, Each pixel 242 may be associated with a distance (e.g., a distance to a portion of a target 130 from which the corresponding laser pulse was scattered) or one or more angular values). However, Eichenholz fails to explicitly a memory configured to store mapping information.
	However, Smith teaches a memory configured to store mapping information (¶26, the controller 24 may include a processor, memory, etc. The memory of the controller 24 may store instructions executable by the processor, i.e., processor-executable instructions, and/or may store data). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichenholz to incorporate the teachings of Smith to further include a memory for storing mapping data in order to allow the device to use the data it collects in order to direct the different FOVs, allowing for a functioning device. 

Regarding claim 19, Eichenholz teaches a method of calibrating a Light Detection and Ranging (LIDAR) system, the method comprising: configuring a LIDAR transmitter (110) with a first field of view (FOVL) (see figures 1 and 7, light source 110 (i.e. LIDAR transmitter) and light-source FOV (FOVL); and ¶5, a lidar system includes one or more light sources configured to emit light pulses, a scanner configured to direct the emitted light pulses as multiple beams along one or more scan directions); configuring a LIDAR receiver (140) with a second field of view (FOVR) (see figures 1 and 7, receiver 140 and Receiver FOV (FOVR); and ¶53, The receiver 140 may receive or detect photons from the input beam 135 and generate one or more representative signals); transmitting laser beams into the first field of view (FOVL) at a plurality of discrete transmission angles in order to scan the first field of view (FOVL) with the laser beams (¶5, a lidar system includes one or more light sources configured to emit light pulses, a scanner configured to direct the emitted light pulses as multiple beams along one or more scan directions); receiving reflected laser beams from the second field of view (FOVR) (¶5, a lidar system includes… a receiver configured to detect the light pulses scattered by one or more remote targets); and generating electrical signals based on the received reflected laser beams (¶53, The receiver 140 may receive or detect photons from the input beam 135 and generate one or more representative signals). However, Eichenholz fails to explicitly teach shifting at least one of the first field of view or the second field of view based on a misalignment in order to optimize an overlap of the first field of view and the second field of view.
	However, Smith teaches shifting at least one of the first field of view (FOI) or the second field of view (FOV) based on a misalignment in order to optimize an overlap of the first field of view (FOI) and the second field of view (FOV) (¶54, The beam-steering device 16 operable to align the field of illumination FOI of each light-transmitting unit 26 with the field of view FOV of the respective photodetector 12. Specifically, the beam-steering device 16 steer the respective light beam vertically, and optionally horizontally, based on the position of the beam-steering device 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichenholz to incorporate the teachings of Smith to further include the shifting a field of view based on misalignment such that the maximum intensity of reflected light in the field of view FOV is detected by the photodetector 12 (Smith ¶47) to allow for an increased signal to noise ratio of the device.

Regarding claim 20 (see 112(b) rejection above for interpretation), Eichenholz as modified by Smith teaches the method of claim 19, further comprising: detecting the misalignment between the first field of view (Smith FOI) and the second field of view (Smith FOV) based on the electrical signals (Smith, ¶65, at each position of the beam-steering device 16, the controller 24 is programmed to adjust the beam-steering device 16 (vertically and/or horizontally) and the photodetectors 12 to align the field of view FOV and the field of illumination FOI to the position that provides the maximum intensity of light reflected by an object in the field of view FOV); and shifting the at least one of the first field of view (Smith FOI) or the second field of view (Smith FOV) based on the detected misalignment in order to optimize the overlap of the first field of view (Smith FOI) and the second field of view (Smith FOV) (¶65, at each position of the beam-steering device 16, the controller 24 is programmed to adjust the beam-steering device 16 (vertically and/or horizontally) and the photodetectors 12 to align the field of view FOV and the field of illumination FOI to the position that provides the maximum intensity of light reflected by an object in the field of view FOV).

Regarding claim 22, Eichenholz as modified by Smith teaches the method of claim 20, further comprising: detecting a region of the LIDAR receiver at which a reflected laser beam is incident thereon (Eichenholz, ¶5, a lidar system includes… a receiver configured to detect the light pulses scattered by one or more remote targets); and linking the detected region to a discrete transmission angle at which a laser beam, associated with the reflected laser beam, is transmitted such that, upon transmitting a subsequent laser beam at the discrete transmission angle, the detected region is activated (Eichenholz, ¶108, In some implementations, the lidar system 100 determines an angular value based at least in part on a position of a component of the scanner 120. For example, an azimuth or altitude value associated with the pixel 242 may be determined from an angular position of one or more corresponding scanning mirrors of the scanner 120).

Claims 5, 7-8, 10, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (USPGPub 20180284280 A1) in view of Smith et al. (USPGPub 20200341116 A1) as applied to claims 1 and 19 above, and further in view of Waxman et al. (USPGPub 20190145891 A1).

Regarding claim 5, Eichenholz as modified by Smith teaches the LIDAR system of claim 4, wherein the controller is configured to: compare an expected location at which a reflected laser beam is expected to be incident at the LIDAR receiver with an actual location at which the reflected laser beam is incident at the LIDAR receiver (Eichenholz, ¶74, the method includes activating a light emitter 18, receiving data from the photodetector 12 indicating detection of light from the light emitter 18 that was reflected by an object in a field of view FOV, and adjusting the beam-steering device 16 to vertically and/or horizontally align the field of view FOV with the field of illumination FOI. Specifically, in block 1050, the method includes setting the position of the field of view FOV and scanning through various adjustments of the field of illumination FOI. This data is used to identify the setting of the field of illumination FOI that provides the maximum intensity of detected reflections (note: the different intensities being the different locations; i.e. high intensity is actual location and low intensity is expected location)). However, the combination fails to explicitly teach wherein the expected location is mapped to a discrete transmission angle at which a laser beam, associated with the reflected laser beam, is transmitted, calculate a correction factor based on a difference between the expected location and the actual location, and shift the at least one of the first field of view or the second field of view based on the correction factor.
	However, Waxman teaches wherein the expected location is mapped to a discrete transmission angle at which a laser beam, associated with the reflected laser beam, is transmitted (¶227, If, for some reason, synchronicity between movement of sensor ifov and the structured light beam are lost due to mechanical, electrical, or other means, misalignment can be detected by a computing unit connected to the sensor, for example, by repeating a horizontal scan that was completed under valid calibration and comparing new data to previous results), calculate a correction factor based on a difference between the expected location and the actual location (¶37, the instructions cause the processor to calibrate the data to account for spectral content of the illumination source (e.g., differences in amount of light at different wavelengths (e.g., within different spectral bands detected by the spectral detectors of the optical sensor) produced by the illumination source)(e.g., based on one or more calibration measurements, each obtained by directing the illumination beam and the sensor ifov to a calibration panel having a known spectral reflectivity and detecting light reflected by the calibration panel); ¶227, misalignment can be detected by a computing unit connected to the sensor; and ¶275, The SWIR illumination reflecting from a calibration reflector panel (an example of which is Spectralon) is measured in each spectral band B at two distances, the spot or image average intensities are calculated, and the log of their ratio is formed to solve for the unknowns G.sub.B and δα.sub.B.sup.(a). In certain embodiments, more than two distances are used, and these unknown quantities are obtained using least squares analysis), and shift the at least one of the first field of view or the second field of view based on the correction factor (¶228, If misalignment is detected, realignment can be established automatically, using for example, a scheme as described above for establishing initial alignment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eichenholz and Smith to incorporate the teachings of Waxman to further the calculation of a correction factor in order for the device to figure out the new placement it needs to reach, allowing the device to automatically adjust/calibrate itself. 

Regarding claim 7, Eichenholz as modified by Smith teaches a first field of view (Eichenholz FOVL, Smith FOI) and a second field of view (Eichenholz FOVR, Smith FOV). However, the combination fails to explicitly teach wherein the controller is configured to detect a misalignment angle between the first field of view and the second field of view, calculate a correction factor based on the detected misalignment angle, and shift the at least one of the first field of view or the second field of view based on the correction factor. 
	However, Waxman teaches wherein the controller is configured to detect a misalignment angle between the first field of view and the second field of view, calculate a correction factor based on the detected misalignment angle, and shift the at least one of the first field of view or the second field of view based on the correction factor (¶37, the instructions cause the processor to calibrate the data to account for spectral content of the illumination source (e.g., differences in amount of light at different wavelengths (e.g., within different spectral bands detected by the spectral detectors of the optical sensor) produced by the illumination source)(e.g., based on one or more calibration measurements, each obtained by directing the illumination beam and the sensor ifov to a calibration panel having a known spectral reflectivity and detecting light reflected by the calibration panel); ¶227, If, for some reason, synchronicity between movement of sensor ifov and the structured light beam are lost due to mechanical, electrical, or other means, misalignment can be detected by a computing unit connected to the sensor, for example, by repeating a horizontal scan that was completed under valid calibration and comparing new data to previous results; ¶228, If misalignment is detected, realignment can be established automatically, using for example, a scheme as described above for establishing initial alignment; and ¶275, The SWIR illumination reflecting from a calibration reflector panel (an example of which is Spectralon) is measured in each spectral band B at two distances, the spot or image average intensities are calculated, and the log of their ratio is formed to solve for the unknowns G.sub.B and δα.sub.B.sup.(a). In certain embodiments, more than two distances are used, and these unknown quantities are obtained using least squares analysis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eichenholz and Smith to incorporate the teachings of Waxman to further the calculation of a correction factor in order for the device to figure out the new placement it needs to reach, allowing the device to automatically adjust/calibrate itself.

Regarding claim 8, Eichenholz as modified by Smith teaches a first field of view (Eichenholz FOVL, Smith FOI) and a second field of view (Eichenholz FOVR, Smith FOV). However, the combination fails to explicitly teach wherein the controller is configured to detect a misalignment offset between the first field of view and the second field of view, calculate a correction factor based on the detected misalignment offset, and shift the at least one of the first field of view or the second field of view based on the correction factor.
	However, Waxman teaches wherein the controller is configured to detect a misalignment offset between the first field of view and the second field of view, calculate a correction factor based on the detected misalignment offset, and shift the at least one of the first field of view or the second field of view based on the correction factor (¶37, the instructions cause the processor to calibrate the data to account for spectral content of the illumination source (e.g., differences in amount of light at different wavelengths (e.g., within different spectral bands detected by the spectral detectors of the optical sensor) produced by the illumination source)(e.g., based on one or more calibration measurements, each obtained by directing the illumination beam and the sensor ifov to a calibration panel having a known spectral reflectivity and detecting light reflected by the calibration panel); ¶227, If, for some reason, synchronicity between movement of sensor ifov and the structured light beam are lost due to mechanical, electrical, or other means, misalignment can be detected by a computing unit connected to the sensor, for example, by repeating a horizontal scan that was completed under valid calibration and comparing new data to previous results; ¶228, If misalignment is detected, realignment can be established automatically, using for example, a scheme as described above for establishing initial alignment; and ¶275, The SWIR illumination reflecting from a calibration reflector panel (an example of which is Spectralon) is measured in each spectral band B at two distances, the spot or image average intensities are calculated, and the log of their ratio is formed to solve for the unknowns G.sub.B and δα.sub.B.sup.(a). In certain embodiments, more than two distances are used, and these unknown quantities are obtained using least squares analysis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eichenholz and Smith to incorporate the teachings of Waxman to further the calculation of a correction factor in order for the device to figure out the new placement it needs to reach, allowing the device to automatically adjust/calibrate itself.

Regarding claim 10, Eichenholz as modified by Smith teaches the LIDAR system of claim 9, wherein the controller (Smith 16) is configured to: compare first position information of at least one target pixel at which a reflected laser beam is expected to be incident with second position information of at  least one receiving pixel of the plurality of pixels at which the reflected laser beam is incident (Smith, ¶74, the method includes activating a light emitter 18, receiving data from the photodetector 12 indicating detection of light from the light emitter 18 that was reflected by an object in a field of view FOV, and adjusting the beam-steering device 16 to vertically and/or horizontally align the field of view FOV with the field of illumination FOI. Specifically, in block 1050, the method includes setting the position of the field of view FOV and scanning through various adjustments of the field of illumination FOI. This data is used to identify the setting of the field of illumination FOI that provides the maximum intensity of detected reflections (note: the different intensities being the different locations; i.e. high intensity is actual location and low intensity is expected location)). However, the combination fails to explicitly teach calculating a correction factor based on a difference between the first position information and the second position information, and update the mapping information based on the correction factor.
	However, Waxman teaches calculating a correction factor based on a difference between the first position information and the second position information (¶37, the instructions cause the processor to calibrate the data to account for spectral content of the illumination source (e.g., differences in amount of light at different wavelengths (e.g., within different spectral bands detected by the spectral detectors of the optical sensor) produced by the illumination source)(e.g., based on one or more calibration measurements, each obtained by directing the illumination beam and the sensor ifov to a calibration panel having a known spectral reflectivity and detecting light reflected by the calibration panel); ¶227, misalignment can be detected by a computing unit connected to the sensor; and ¶275, The SWIR illumination reflecting from a calibration reflector panel (an example of which is Spectralon) is measured in each spectral band B at two distances, the spot or image average intensities are calculated, and the log of their ratio is formed to solve for the unknowns G.sub.B and δα.sub.B.sup.(a). In certain embodiments, more than two distances are used, and these unknown quantities are obtained using least squares analysis), and update the mapping information based on the correction factor (¶228, If misalignment is detected, realignment can be established automatically, using for example, a scheme as described above for establishing initial alignment). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eichenholz and Smith to incorporate the teachings of Waxman to further the calculation of a correction factor in order for the device to figure out the new placement it needs to reach, allowing the device to automatically adjust/calibrate itself.

Regarding claim 21, Eichenholz as modified by Smith teaches the method of claim 20, further comprising: comparing an expected location at which a reflected laser beam is expected to be incident at the LIDAR receiver with an actual location at which the reflected laser beam is incident at the LIDAR receiver (Smith, ¶74, the method includes activating a light emitter 18, receiving data from the photodetector 12 indicating detection of light from the light emitter 18 that was reflected by an object in a field of view FOV, and adjusting the beam-steering device 16 to vertically and/or horizontally align the field of view FOV with the field of illumination FOI. Specifically, in block 1050, the method includes setting the position of the field of view FOV and scanning through various adjustments of the field of illumination FOI. This data is used to identify the setting of the field of illumination FOI that provides the maximum intensity of detected reflections (note: the different intensities being the different locations; i.e. high intensity is actual location and low intensity is expected location)). However, the combination fails to explicitly teach wherein the expected location is mapped to a discrete transmission angle at which a laser beam, associated with the reflected laser beam, is transmitted; calculating a correction factor based on a difference between the expected location and the actual location; and shifting the at least one of the first field of view or the second field of view based on the correction factor.
	However, Waxman teaches wherein the expected location is mapped to a discrete transmission angle at which a laser beam, associated with the reflected laser beam, is transmitted (¶227, If, for some reason, synchronicity between movement of sensor ifov and the structured light beam are lost due to mechanical, electrical, or other means, misalignment can be detected by a computing unit connected to the sensor, for example, by repeating a horizontal scan that was completed under valid calibration and comparing new data to previous results); calculating a correction factor based on a difference between the expected location and the actual location (¶37, the instructions cause the processor to calibrate the data to account for spectral content of the illumination source (e.g., differences in amount of light at different wavelengths (e.g., within different spectral bands detected by the spectral detectors of the optical sensor) produced by the illumination source)(e.g., based on one or more calibration measurements, each obtained by directing the illumination beam and the sensor ifov to a calibration panel having a known spectral reflectivity and detecting light reflected by the calibration panel); ¶227, misalignment can be detected by a computing unit connected to the sensor; and ¶275, The SWIR illumination reflecting from a calibration reflector panel (an example of which is Spectralon) is measured in each spectral band B at two distances, the spot or image average intensities are calculated, and the log of their ratio is formed to solve for the unknowns G.sub.B and δα.sub.B.sup.(a). In certain embodiments, more than two distances are used, and these unknown quantities are obtained using least squares analysis); and shifting the at least one of the first field of view or the second field of view based on the correction factor (¶228, If misalignment is detected, realignment can be established automatically, using for example, a scheme as described above for establishing initial alignment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eichenholz and Smith to incorporate the teachings of Waxman to further the calculation of a correction factor in order for the device to figure out the new placement it needs to reach, allowing the device to automatically adjust/calibrate itself.

Regarding claim 23, Eichenholz as modified by Smith teaches the method of claim 20, wherein detecting the misalignment comprises detecting a misalignment angle between the first field of view (Smith FOI) and the second field of view (Smith FOV) (Smith, ¶74, the method includes activating a light emitter 18, receiving data from the photodetector 12 indicating detection of light from the light emitter 18 that was reflected by an object in a field of view FOV, and adjusting the beam-steering device 16 to vertically and/or horizontally align the field of view FOV with the field of illumination FOI. Specifically, in block 1050, the method includes setting the position of the field of view FOV and scanning through various adjustments of the field of illumination FOI. This data is used to identify the setting of the field of illumination FOI that provides the maximum intensity of detected reflections). However, the combination fails to explicitly teach the method further comprising: calculating a correction factor based on the detected misalignment angle; and shifting the at least one of the first field of view or the second field of view based on the correction factor.
	However, Waxman teaches the method further comprising: calculating a correction factor based on the detected misalignment angle (¶37, the instructions cause the processor to calibrate the data to account for spectral content of the illumination source (e.g., differences in amount of light at different wavelengths (e.g., within different spectral bands detected by the spectral detectors of the optical sensor) produced by the illumination source)(e.g., based on one or more calibration measurements, each obtained by directing the illumination beam and the sensor ifov to a calibration panel having a known spectral reflectivity and detecting light reflected by the calibration panel); ¶227, misalignment can be detected by a computing unit connected to the sensor; and ¶275, The SWIR illumination reflecting from a calibration reflector panel (an example of which is Spectralon) is measured in each spectral band B at two distances, the spot or image average intensities are calculated, and the log of their ratio is formed to solve for the unknowns G.sub.B and δα.sub.B.sup.(a). In certain embodiments, more than two distances are used, and these unknown quantities are obtained using least squares analysis); and shifting the at least one of the first field of view or the second field of view based on the correction factor (¶228, If misalignment is detected, realignment can be established automatically, using for example, a scheme as described above for establishing initial alignment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eichenholz and Smith to incorporate the teachings of Waxman to further the calculation of a correction factor in order for the device to figure out the new placement it needs to reach, allowing the device to automatically adjust/calibrate itself.

Regarding claim 24, Eichenholz as modified by Smith teaches the method of claim 20, wherein detecting the misalignment comprises detecting a misalignment offset between the first field of view (Smith FOI) and the second field of view (Smith FOV) (Smith, ¶74, the method includes activating a light emitter 18, receiving data from the photodetector 12 indicating detection of light from the light emitter 18 that was reflected by an object in a field of view FOV, and adjusting the beam-steering device 16 to vertically and/or horizontally align the field of view FOV with the field of illumination FOI. Specifically, in block 1050, the method includes setting the position of the field of view FOV and scanning through various adjustments of the field of illumination FOI. This data is used to identify the setting of the field of illumination FOI that provides the maximum intensity of detected reflections). However, the combination fails to explicitly teach the method further comprising: calculating a correction factor based on the detected misalignment offset; and shifting the at least one of the first field of view or the second field of view based on the correction factor.
	However, Waxman teaches the method further comprising: calculating a correction factor based on the detected misalignment offset (¶37, the instructions cause the processor to calibrate the data to account for spectral content of the illumination source (e.g., differences in amount of light at different wavelengths (e.g., within different spectral bands detected by the spectral detectors of the optical sensor) produced by the illumination source)(e.g., based on one or more calibration measurements, each obtained by directing the illumination beam and the sensor ifov to a calibration panel having a known spectral reflectivity and detecting light reflected by the calibration panel); ¶227, misalignment can be detected by a computing unit connected to the sensor; and ¶275, The SWIR illumination reflecting from a calibration reflector panel (an example of which is Spectralon) is measured in each spectral band B at two distances, the spot or image average intensities are calculated, and the log of their ratio is formed to solve for the unknowns G.sub.B and δα.sub.B.sup.(a). In certain embodiments, more than two distances are used, and these unknown quantities are obtained using least squares analysis); and shifting the at least one of the first field of view or the second field of view based on the correction factor (¶228, If misalignment is detected, realignment can be established automatically, using for example, a scheme as described above for establishing initial alignment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eichenholz and Smith to incorporate the teachings of Waxman to further the calculation of a correction factor in order for the device to figure out the new placement it needs to reach, allowing the device to automatically adjust/calibrate itself.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (USPGPub 20180284280 A1) in view of Smith et al. (USPGPub 20200341116 A1) and Waxman et al. (USPGPub 20190145891 A1) as applied to claim 10 above, and further in view of Pacala et al. (USPGPub 20190011556 A1).

Regarding claim 12, Eichenholz as modified by Smith and Waxman teaches a controller (Smith 16). However, the combination fails to explicitly teach wherein, for each transmission time, the controller is configured to enable the at least one target pixel in synchronization therewith based on the mapping information.
	However, Pacala teaches wherein, for each transmission time, the controller (125) is configured to enable the at least one target pixel in synchronization therewith based on the mapping information (¶14, The first and second arrays of light emitters and the array of photosensors can operate in synchronization such that when one or more light emitters are activated, a corresponding one or more of the photosensors are read).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eichenholz, Smith, and Waxman to incorporate the teachings of Pacala and further include synchronization between the emitter/transmitter and receiver because [b]y synchronizing the firing and capturing sequences, the solid-state scanning LIDAR system can efficiently capture images by only illuminating, at a given point in time, a certain amount of light from a set of emitters that can be efficiently detected by a corresponding set of photosensors, thereby minimizing excessive illumination of a scene and concentrating energy in a manner that makes the best possible use of the available power to the system (Pacala ¶9). 

Allowable Subject Matter
Claims 11 and 13-1 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, the prior art of reference individually or combined fails to teach the LIDAR system of claims 10, 9, 4, and 1 as claimed, more specifically in combination with wherein the correction factor is a time offset applied to at least one of the plurality of transmission times to generate at least one updated transmission time, and the controller is configured to update the mapping information with the at least one updated transmission time.

Regarding claim 13, the prior art of reference individually or combined fails to teach the LIDAR system of claims 9, 4, and 1 as claimed, wherein the controller is configured to: select a discrete transmission angle, trigger the light source at a transmission time to generate a laser beam having a transmission direction that corresponds to the selected discrete transmission angle, more specifically in combination with enable the plurality of pixels of the 2D photodetector array during a measurement window corresponding to the transmission time, evaluate an intensity of each of the plurality of pixels based on the electrical signals generated by the plurality of pixels, select at least one first pixel having a highest intensity among the plurality of pixels as the at least one target pixel, and update the mapping information to link the at least one target pixel to the selected discrete transmission angle.
	Claim 14 is objected to for its dependency on claim 13.

Regarding claim 15, the prior art of record individually or combined fails to teach the LIDAR system of claims 9, 4, and 1 as claimed, wherein the controller is configured to: select a discrete transmission angle, select a first detection range and a second detection range for the selected discrete transmission angle, trigger the light source at a transmission time to generate a laser beam having a transmission direction that corresponds to the selected discrete transmission angle, more specifically in combination with enable the plurality of pixels of the 2D photodetector array during a measurement window corresponding to the transmission time, evaluate an intensity of each of the plurality of pixels based on the electrical signals generated by the plurality of pixels, select at least one first pixel having a highest first intensity among the plurality of pixels as at least one first target pixel for the first detection range, update the mapping information to link the at least one first target pixel to the selected discrete transmission angle for the first detection range, select at least one second pixel having a highest second intensity among the plurality of pixels as at least one second target pixel for the second detection range, and update the mapping information to link the at least one second target pixel to the selected discrete transmission angle for the second detection range.

Regarding claim 16, the prior art of record individually or combined fails to teach the LIDAR system of claims 10, 9, 4, and 1 as claimed, wherein the controller is configured to: select a discrete transmission angle, trigger the light source at a transmission time to generate a laser beam having a transmission direction that corresponds to the selected discrete transmission angle, more specifically in combination with enable the plurality of pixels of the 2D photodetector array during a measurement window corresponding to the transmission time, evaluate an intensity of each of the plurality of pixels based on the electrical signals generated by the plurality of pixels, identify at least one pixel having a highest intensity among the plurality of pixels as the at least one receiving pixel, calculate the correction factor based on the difference between the first position information and the second position information, and update the mapping information based on the correction factor.
	Claim 17 is objected to for its dependency on claim 16. 

Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 18, the prior art of record individually or combined fails to teach the LIDAR system of claims 10, 9, 4, and 1 as claimed, wherein the controller is configured to: select a discrete transmission angle select a first detection range and a second detection range for the selected discrete transmission; trigger the light source at a transmission time to generate a laser beam having a transmission direction that corresponds to the selected discrete transmission angle, more specifically in combination with enable the plurality of pixels of the 2D photodetector array during a measurement window corresponding to the transmission time, angle,  evaluate a first intensity of each of the plurality of pixels for the first detection range and a second intensity of each of the plurality of pixels for the second detection range based on the electrical signals generated by the plurality of pixels, identify, as the at least one receiving pixel, at least one first pixel having a highest first intensity among the plurality of pixels for the first detection range and  at least one second pixel having a highest second intensity among the plurality of pixels for the second detection range, calculate the correction factor based on the difference between the first position information and the second position information, and update the mapping information based on the correction factor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                       

/JENNIFER D BENNETT/Examiner, Art Unit 2878